The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 04/21/2022. Claims 1, 6, 10, 15, and 19 are amended.  Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.



Response to Arguments
1.	No argument is made in regards to double patenting rejection. Accordingly, the rejection to claims 1-9 are maintained.

2.	Applicant’s arguments/amendments regarding the rejection of claims 1-20, filed on 04/21/2022 as recited in pages 9-10, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of patent # 10380702 (14/984586) contains every element of claims 1-20 of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1-2, 6, 10, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mcconaghy et al. (US Publication No. 2016/0203572, hereinafter “Mcconaghy”).

Regarding claim 1, Mcconaghy teaches a system for generating a digital contract for rights to a digital content item, the system comprising: one or more hardware modules, including: an input module that receives input associated with transferring multiple rights associated with a digital content item to a recipient (Mcconaghy, (para. [0055, 0052]), upon request from person B, person A could transfer 0.0001 bitcoin from the public ID of the artwork to the very same public ID of the network and person B would know that the transaction took place by consulting the blockchain; (para. [0065]), where action 408 transfers ownership of the artwork using a Bitcoin protocol over the Bitcoin network. It may happen 0, 1, 2, or any number of times (where multiple ownership is multiple rights) in the lifetime of the artwork); a transaction module that performs multiple block chain transactions to a public ledger to transfer the multiple rights associated with the digital content item to the recipient (Mcconaghy, (para. [0071]), when artwork A is the first artwork transferred to address C, and artwork B is the second artwork transferred to address C. Address C (account C) is now associated to two artworks. The owner of account C can create two other accounts D and E and the protocol can state that when all funds are sent from address C to address D, the address D gets ownership of artwork A. Subsequently, address C is given more funds and when all funds are sent from address C to address E, then address E gets ownership of artwork B where multiple ownerships (A, B, C, D, F) associated with digital contents (artworks A and B); (para. [0021]), where with Bitcoin, if the original Bitcoin address associated with the artwork is made publicly available, since all Bitcoin transactions are publicly available via the Bitcoin blockchain, which is a secure master list or ledger (electronic ledger) of all Bitcoin transactions); and wherein each block chain transaction of the multiple block chain transactions is associated with performing a separate digital currency transaction for [[a]] each separate, distinct, right of the multiple rights to the digital content item (Mcconaghy, (para. [0052]), At action 304, the artist makes an association between the artwork and the Bitcoin public key (address), by inscribing the Genesis address on the artwork in any suitable way ….. For example, if the artwork is created by person A, person A obtains a Bitcoin address, address A, and marks the artwork with address A. At this stage, the address is the Genesis address and the public ID of the artwork. Transferring ownership of the artwork to person B entails transferring funds (i.e. transaction) to the address of person B. After this transfer of ownership, the artwork's Genesis address remains the same, i.e., address A but, the public address of the artwork is now address B. This is ascertained by verifying the blockchain which shows a transfer of funds between address A and address B. If a subsequent transfer of ownership is effected, for example to person C who has address C, the Genesis address of the artwork remains the same, i.e., address A but, the public address of the artwork is now address C; (para. [0065]), where action 408 transfers ownership of the artwork using a Bitcoin protocol over the Bitcoin network. It may happen 0, 1, 2, or any number of times (where different ownerships have different rights) in the lifetime of the artwork); and a contract module that performs an additional block chain transaction to register a digital contract that includes information representing each of the performed multiple block chain transactions to the public ledger (Mcconaghy, (para. [0071]), when artwork A is the first artwork transferred to address C, and artwork B is the second artwork transferred to address C. Address C (account C) is now associated to two artworks. The owner of account C can create two other accounts D and E and the protocol can state that when all funds are sent from address C to address D (additional transaction), the address D gets ownership of artwork A. Subsequently, address C is given more funds and when all funds are sent from address C to address E (additional transaction), then address E gets ownership of artwork B; (para. [0052, 0057, 0073]), any proposed transfer only goes through if there is sufficient agreement (i.e. contract) among the ledger owners where the blockchain is public where the Bitcoin network has a secure master list of all Bitcoin transactions, called the "blockchain" where in cryptocurrencies like Bitcoin, Litecoin, Dogecoin, or Ethereum, transactions or ownership are secured via a ledger (electronic ledger) that is distributed across a network (for example Bitcoin's Blockchain)).

Regarding claim 2, Mcconaghy teaches the system of claim 1, wherein the digital contract is a collection of rights that includes node addresses registered to the public ledger that represent each of the rights to the digital content transferred to the recipient (Mcconaghy, (para. [0034-0035, 0072]), full access and partial access (i.e. collection of rights); where Ownership of the artwork may be transferred depending on the nature of the online service).

Regarding claim 6, Mcconaghy teaches the system of claim 1, wherein the transaction module performs multiple block chain transactions to transfer the multiple rights associated with the digital content item to the recipient by: generating an address node as a digital currency address (Mcconaghy, (para. [0057] the Bitcoin address of the current owner can be computed (determined) by reviewing the chain of transactions on the blockchain.) that represents a right to the digital content item to be provided to a recipient; and transferring digital currency Mcconaghy, (para. [0062-0065]), where action 408 transfers ownership of the artwork using a Bitcoin protocol over the Bitcoin network. It may happen 0, 1, 2, or any number of times (where multiple ownerships is multiple rights) in the lifetime of the artwork).

Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 3-5, 7-8, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mcconaghy as applied to claims 1, 10, and 19 respectively, further in view of Freeney (US Pub No. 2016/0098723, hereinafter “Freeney”).

Regarding claim 3, Mcconaghy does disclose, the system of claim 1, wherein digital contract includes: a first unencrypted portion that includes the information representing each of the performed one or more block chain transactions to the public ledger (Mcconaghy, (para. [0052 and 0055]), when ownership of the artwork is transferred to another address, the public ID of the artwork is now this other address, which can be determined by consulting the blockchain, which will show a transaction from the Genesis address to the other address).
Mcconaghy does not explicitly disclose but the analogous art Freeney discloses, a second unencrypted portion that includes a digital fingerprint representing the digital content item; and an encrypted portion that includes a plain language version of the rights transferred to the recipient (Freeney, (para. [0060-0061, 0095]), the ability to secure the file and keep it under virtual lock and key possession by the original owner may be done in cyberspace with the same un-hackable insurance as is synonymous with the cryptocurrency itself. Subsequently the ability to send and track the sensitive information from the owning party to the receiving party may be done with un-hackable security synonymous with the block chain protocol that underlies the cryptocurrency transfer procedure itself; (para. [0055]), where inserting that digest (which holds many items) to the block chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the invention of Mcconaghy by including digital fingerprint representing the digital content item and taught by Freeney for the advantage of authenticating inventory to prevent counterfeiting (Freeney, (para. [0002])).


Regarding claim 4, Mcconaghy does disclose the system of claim 1. Further, the combination of Mcconaghy - Freeney discloses, wherein the contract module performs the block chain transaction to register the digital contract to the public ledger by: transferring digital currency from a parent address node to a child address node associated with registering the digital contract to the block ledger; recording the transfer of the digital currency from the parent address node to the child address node in the public ledger (Freeney, (para. [0055-0056 and 0058-0059]), the “marker” is by association just an identifier of a virtual safe box whose contents include by association a way to point to the larger file. The marker itself is an alpha-numeric public/private key audited for accuracy via block chain protocol measures described above and consolidated via the hashing of many items in one digest for block chain insertion).
Same motivation applies as to claim 3.

Regarding claim 5, Mcconaghy does disclose the system of claim 1. Further, the combination of Mcconaghy - Freeney discloses, wherein the contract module performs the block chain transaction to register the digital contract to the public ledger by: transferring digital currency from a parent address node to a child address node associated with registering the digital contract to the block ledger; associating data to the transfer of the currency that includes information representing a digital fingerprint of the digital contract, and information representing a contract type for the digital contract; and recording the transfer of the digital currency from the parent address node to the child address node in the public ledger (Freeney, para. [0055 and 0059]), Freeney, para. [0055-0056 and 0058]), the “marker” is by association just an identifier of a virtual safe box whose contents include by association a way to point to the larger file. The marker itself is an alpha-numeric public/private key audited for accuracy via block chain protocol measures described above and consolidated via the hashing of many items in one digest for block chain insertion).
Same motivation applies as to claim 3.

Regarding claim 7, Mcconaghy does disclose the system of claim 1. Further, the combination of Mcconaghy - Freeney discloses, wherein the transaction module: performs a first digital currency transfer transaction between address nodes to register a title of the digital content item; performs a second digital currency transfer transaction between address nodes to register a right to transfer the title of the digital content item to a recipient; performs a third digital currency transfer transaction between address nodes to register a right to remix the digital content item by a recipient; and performs a fourth digital currency transfer transaction between address nodes to register a right to transfer a right to remix the digital content item to a recipient (Freeney, (para. [0044, 0046, 0051 and 0055])).
Same motivation applies as to claim 3.

Regarding claim 8, Mcconaghy does disclose the system of claim 1. Further, the combination of Mcconaghy - Freeney discloses, wherein the transaction module: performs a first digital currency transfer transaction between address nodes to register a right to transfer the title of the digital content item to a recipient; and performs a second digital currency transfer transaction between address nodes to register a right to remix the digital content item by a recipient (Freeney, (para. [0007 and 0046])).
Same motivation applies as to claim 3.

Regarding claim 12, the substance of the claimed invention is identical to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is identical to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is identical to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is identical to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.


Allowable Subject Matter
Claims 9, 18, and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten or amended in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432